Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2012/0028099) in view of Kim (US 2019/0280355) and Munenaga (US 2003/0129479).
Regarding claim 1, Aoki discloses a battery module, comprising: 
a first battery group (see Fig. 6 which illustrates a group of batteries of either side of the cooling plate 15); 
a second battery group (see Fig. 6 which illustrates a group of batteries of either side of the cooling plate 15); and 
a cooling plate (15) vertically disposed between the first battery group and the second battery group (see Fig. 6), two surfaces of the cooling plate are respectively bonded onto the first and the second battery groups with a thermally conductive adhesive (heat transfer member 16, as depicted in Fig 19, which bonds the cooling plate 15 to the battery group can be a conductive adhesive, see claim 8);
wherein the cooling plate is not absolutely flat from the manufacturing process (see Fig. 19 which discloses a cooling plate that is not absolutely flat) such that gaps are formed between the cooling plate with the first battery group (gaps, or recessed portions 15c, are present between the cooling plate 15 and the battery group 10, see Fig. 19 as well as imperfection in the surface that will inherently occur due to the manufacturing process…  there is no such thing as a perfectly flat surface) and/or the second battery group;
wherein the first battery group and the second battery group each comprising: 
a plurality of busbars (26); and 
a plurality of battery cells (10) arranged along a horizontal direction and electrically connected with the plurality of busbars (see Fig. 5 which discloses a plurality of horizontally oriented cells 10 connected by busbars 26); 
each battery cell comprising: 
a cell case (114) in a hexahedral shape (see Fig. 9 which illustrates battery cells 10 with a hexahedral shape) comprising two first surfaces and two second surfaces (as depicted below in the annotated Fig. 6), the area of the two first surfaces are larger than that of the second 
an electrode assembly accommodated in the cell case; 
each electrode assembly (120, Fig. 12) comprising: 
a first electrode plate (122, paragraph 65); 
a second electrode plate (124, paragraph 65); and 
a separator (121, paragraph 65) disposed between the first electrode plate and the second electrode plate, and 
the electrode assembly having a flat wound configuration (see wound configuration in Fig. 13), an outer surfaces of the electrode assembly comprising two flat sides facing each other along a vertical direction (see Fig. 12 which illustrates that the wound electrode assembly has 2 flat sides, that, when stacked as depicted in Fig. 9, will result in the flat sides facing each other in the vertical direction).


    PNG
    media_image1.png
    544
    883
    media_image1.png
    Greyscale


Aoki teaches a thermally conductive adhesive in the form of a sheet rather than a solidified liquid.  More specifically, Aoki does not teach a liquid precursor of the thermally conductive adhesive fills the gaps and solidifies to become the thermally conductive adhesive.
Kim also discloses a battery module (see abstract).
Kim, like Aoki, teaches a cooling plate that removes heat from a battery cell (see paragraph 10 which discloses a cooling plate attached to the battery module).  Kim goes on to teach that thermally conductive sheets are known in the art but are problematic because it is difficult to have a sheet form to irregular surfaces (see paragraph 6).  Kim teaches that a liquid adhesive that is injected and then solidifies provides a better heat transfer efficiency due to better contact with both surfaces and the elimination of air pockets between the surfaces (see 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the solidified liquid conductive adhesive of Kim in place of the conductive sheet of Kim in order to utilize the liquids ability to conform to irregular surfaces and improve heat transfer efficiency.
Aoki teaches a wound electrode assembly, but does not explicitly disclose that each battery cell (10) includes a plurality of electrode assemblies.
Munenaga also discloses a battery system (see abstract).
Munenaga, like Aoki, teaches a wound electrode assembly (as depicted in Figs. 2 and 3.  Munega teaches a battery cell (1) that comprises a stack, or a plurality of electrode assemblies (4).  Munenaga teaches the known practice of placing more than one electrode assemblies in a battery cell.  Such a practice produces more power from each battery cell and integrates the electrode assemblies (paragraphs 17-19).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to place a plurality of electrode assemblies in the battery cells of Aoki, as taught by Munenaga in order to integrate electrode assemblies, reduce the number of cases required to house the electrode assemblies, and increase the power output.  Such a modification in Aoki would result in electrode assemblies stacked in the vertical direction.
Regarding claim 4, Aoki further discloses the number of layers of said battery cells stacked along the vertical direction in the first battery module is about one layer to five layers (see Fig. 6 where cells 10 are stacked four high); and/or the number of layers of said battery cells stacked along the vertical direction in the second battery module is about one layer to five layers (see Fig. 6 where cells 10 are stacked four high). 
Regarding claim 5, Aoki further discloses a dimension of the first battery group along a horizontal direction is larger than a dimension of the first battery group along a vertical dimension (see Fig. 6 where each battery group is wider than it is tall), and a dimension of the second battery group along the horizontal direction is larger than a dimension of the second battery group along the vertical dimension (see Fig. 6 where each battery group is wider than it is tall). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2012/0028099), Kim (US 2019/0280355) and Munenaga (US 2003/0129479) as applied to claim 1 above, and further in view of Ming (US 2017/0288278).
Regarding claim 6, Aoki discloses a structural adhesive, but does not explicitly disclose its thickness.
Ming also discloses a battery system (see abstract).
Ming, like Aoki, teaches use of a thermally conductive adhesive to attach a battery to transfer heat quickly (see abstract).  Ming teaches the preferred thickness of this adheshive is 0.05-5mm (paragraph 66).
As such, absent a disclosure for the exact thickness of the adhesive layer in Aoki, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the thickness of Ming in the system of Aoki in order to preferable transfer heat from a battery while still maintaining structural adhesion.  Furthermore, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2012/0028099), Kim (US 2019/0280355) and Munenaga (US 2003/0129479) as applied to claim 1 above, and further in view of Fujii (US 2014/0220391).
Regarding claim 7, Aoki teaches a fluid passage (15b) is provided in an interior of the cooling plate (as depicted in Fig. 24), the fluid passage extends along a horizontal direction (as depicted in Fig. 24).  Aoki teaches the inlet and outlet of the cooling passage on opposite ends of the cooling plate (as depicted in Fig. 24) but does not teach the inlet and outlet on the same end of the cooling plate.
Fujii also discloses a battery system with a cooling plate (see abstract).
Fujii teaches numerous configurations of a cooling plate (61) that has inlets and outlets (60) on the same side (as depicted in Fig 9) and teaches that the configuration of the cooling pipes can be modified to suit the application (paragraph 93).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Aoki such that the inlet and outlet of the cooling plate are located on the same end of the cooling plate, as taught by Fujii.  Such a modification would allow for reconfiguration of the cooling pipes to suit an application, such as one where the inlet and outlet of the cooling fluid are more easily accessed on a single side of the cooling plate.
Regarding claim 8, Aoki further discloses three fluid passages are arranged side by side along the vertical direction (see Fig. 25A which illustrates three fluid passages (and more) arranged sided by side in the vertical direction). 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2012/0028099), Kim (US 2019/0280355), Munenaga (US 2003/0129479) and Fujii (US 2014/0220391) as 8 above, and further in view of Ryong (KR 20140007029A with references made to the machine translation).
Regarding claim 9, Aoki, as modified above, teaches a cooling plate (15) a guide plate with 3 fluid passages arranges side by side in a vertical direction (as discussed in the rejection of claim 8 above), but does not explicitly teach:
a collecting tail plate disposed at an end of the guide plate away from the inlet, the collecting tail plate having a collecting trough that is connected with the three fluid passages to establish a connection between the inlet and the outlet; 
a joint end plate connected with the guide plate, the join end plate includes an inlet joint and an outlet joint arranged side by side along the vertical direction, the inlet is mated with the inlet joint and the outlet is mated with the outlet joint. 
Ryong also discloses a cooling plate for a battery (see paragraph 1).
Ryong teaches a configuration of a cooling plate (Fig. 2) which includes:
a collecting tail plate (120a) disposed at an end of the guide plate (110) away from the inlet (130), the collecting tail plate having a collecting trough that is connected with the three fluid passages to establish a connection between the inlet and the outlet (see Fig. 3 which illustrate the tail plate connects three inlet fluid passages with three outlet fluid passages); and
a joint end plate (120b) connected with the guide plate (110), the joint end plate includes an inlet joint (119,130) and an outlet joint arranged side by side (see Fig. 2), the inlet is mated with the inlet joint and the outlet is mated with the outlet joint (as depicted in Fig. 2). 
Ryong teaches such a modular construction of the cooling plate to reduce manufacturing costs (paragraph 11).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention make the cooling plate of modified Aoki into a modular configuration with a collecting 
Regarding claim 10, Aoki, as modified above, further discloses a conveying pipe (15b) coupled to the inlet joint of the joint end plate.
Regarding claim 11, Aoki, as modified above, further discloses a return pipe (see outlet pipe opposite of inlet pipe 15b in Fig. 22 of Aoki) to establish a connection between the return pipe and the outlet. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2012/0028099), Kim (US 2019/0280355) and Munenaga (US 2003/0129479) as applied to claim 1 above, and further in view of Reinshagen (US 2017/0025657).
Regarding claim 12, Aoki discloses a conductive adhesive (as discussed in the rejection of claim 1 above), but does not go into specifics about what type of material this is.  More specifically, Aoki does not teach that the conductive adhesive is epoxy.
Reinshagen also discloses a battery (see abstract).
Reinshagen, like Aoki, teaches a conductive adhesive which thermally communicates a battery with a coolant (see paragraph 108).  Reinshagen teaches that an epoxy is used to fill the gaps between the battery and a wall to dissipate heat (paragraphs 29 and 108).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the epoxy of Reinshagen as the conductive adhesive of Aoki as such a modification would allow for a material that is both thermally conductive and adheres the cooling plate to the battery, which is the intention of Aoki.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection addresses the newly added limitations which are argued.  
In Applicant’s remarks, Applicant argues that Aoki does not teach the claimed “gaps” between the cooling plate and the battery groups.  As best understood, it appears as though Applicant is arguing microscopic gaps that are imperfections in the surface of the cooling plate and battery groups.  However, there is little disclosure in the instant Application to describe these “gaps” other than saying that they are due to the production process.  One of ordinary skill in the art will recognize that the surfaces of Aoki will also contain these minor imperfections.  The current rejection introduces art that teaches the benefits of utilizing a liquid adhesive which solidifies in order to fill these imperfections and improve heat transfer.
On page 7, Applicant argues that Aoki, as modified by Munenaga does not teach a horizontally oriented stacked battery cells.  The Office notes that Aoki was modified with the plurality of cells within a battery case of Munenaga.  Aoki teaches battery cases that are horizontally oriented and combined with the multiple cells of Munenaga, would result in horizontally oriented battery cases along with horizontally oriented battery cells within the case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725